BERMAN&COMPANY P. A. Certified Public Accountants and Consultants December 18, 2008 Office of the Chief Accountant Securities and Exchange Commission 100 F Street, NE Washington, DC 20549 Re:Emy's Salsa Aji Distribution Company, Inc. File Reference No. 333-147330 We were previously the independent registered public accounting firm for Emy's Salsa Aji Distribution Company, Inc. and under the date of March 11 ,2008, we reported on the financial statements of Emy's Salsa Aji Distribution Company, Inc. as of December 31, 2007 and 2006, and for the years then ended, and for the period from July11, 2005 (inception) to December 31, 2007. On December 5, 2008, the Company dismissed us as its independent registered public accounting firm. We have read Emy's Salsa Aji Distribution Company, Inc.'s statements included in Item 4.01 on Form 8-K/A (amendment no. 1) regarding the recent change of auditors. We agree with such statements made regarding our firm. We have no basis to agree or disagree with other statements made under Item 4. Very truly yours, /s/ Berman & Company, P.A. Berman & Company, P.A. Certified Public Accountants
